DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B, figures 4-7, claims 1-12, and 19-20 in the reply filed on June 25, 2021 is acknowledged. Accordingly, claims 13-18 are withdrawn from further consideration.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 4, 2020, and January 7, 2021 were considered by the examiner.



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3,
Claim 3 is indefinite because it appears that the limitation is optional. This is because there is no lower limit such that Ga, Sn, and Ti may be zero. Further, claim 1 does not require any of these material in the oxide semiconductor. Thus, it is unclear if claim 3 requires that these materials be present at all. MPEP 2173.05(c). Thus, this open-ended range is indefinite as the metes and bounds of the claim limitation cannot be determined.
Regarding claim 8,
Claim 8 is rejected for the same reasons as claim 3 above.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2011/0121288 A1) (“Yamazaki”), in view of Nakagawa et al. (US 2013/0099227 A1) (“Nakagawa”).
Regarding claims 1, and 6, Yamazaki teaches at least in figures 1A-1B, and 12A-12C:
Forming a TFT transistor (¶ 0002) by using gate electrode (113; ¶ 0201) surrounding a Indium aluminum zinc oxide semiconductor (IAZO; ¶ 0060, In-Al-Zn-O film) channel (107) with a gate insulating layer (111) between the gate (113) and the channel (107), and a source and drain (105/109/129) on the top and bottom of the channel (107).

Yamazaki does not teach:
the oxide semiconductor layer having an atomic ratio of aluminum to a sum of indium, aluminum, and zinc of equal to or more than 8% and equal to or less than 23%; 

Nakagawa teaches:
A TFT transistor (Abstract) using IAZO (Abstract).
Nakagawa teaches:
That the IAZO semiconductor channel comprises:
the oxide semiconductor layer having an atomic ratio of aluminum to a sum of indium, aluminum, and zinc of equal to or more than 8% and equal to or less than 23% (claim 4 where the ratio of Al to InAlZn is 0.01 (1%) to 0.25 (25%) (claim4).
It would have been obvious to one of ordinary skill in the art to combine Nakagawa with Yamazaki and form the IAZO film of Yamazaki with the ratio described in Nakagawa because by having to much Al in the oxide semiconductor this reduces the In content in the oxide semiconductor and thereby reduces the mobility of the oxide semiconductor. ¶ 0016. Further, by increasing the mobility of the oxide semiconductor one can produce low-molecular OLED displays using the transistor of Yamazaki. ¶ 0065.
Regarding claim 2-3, and 7-8 Nakagawa teaches:
wherein an atomic ratio of the sum of indium, aluminum, and zinc among metal elements included in the oxide semiconductor layer is equal to or more than 90% (¶ 0015, where other elements, besides oxygen, can be less than 0.1%wt of the oxide semiconductor. This means that In, Al, Zn, and O can make up to 99.9% percent of the total weight of the oxide semiconductor. Based upon this it is obvious that the ratio of these elements to other elements is greater than or equal to 90%).
Regarding claim 4-5, 9-10, and 19-20, Regarding the limitation,
Nakagawa does not explicitly teach the indium ration.
However, in claim 4 Nakagawa teaches:
the ratio of Al to InAlZn is 0.01 (1%) to 0.25 (25%) (claim4).
And, in claim 7 Nakagawa teaches:
the ratio of Zn to InAlZn is 0.04 (4%) to (0.15) (15%) (claim 7).
It would have been obvious to one of ordinary skill in the art to take these ratios of Al and Zn in InAlZn and extract the allowable percentage of In because one would need to know what the In percentage in InAlZn is. Using the Al at 25% and Zn at 15% we can see that…
Nagkagawa teaches:
the ratio of In to InAlZn can be 0.60 (60%.)
Regarding claim 11, Yamazaki teaches at least in figures 1A-1B, and 12A-12C:
a first oxide layer (one of the multilayers of 111; ¶ 0065, where a stacked structure, or multi-layer structure can be used for the gate insulating layer) provided between the oxide semiconductor layer (107) and the gate insulating layer (another of the multilayers of 111), 
the first oxide layer (where a layer of the multilayer of 111 can be HfSiO, etc.) having a material different from materials of the oxide semiconductor layer (per claim 1 the oxide semiconductor is In, Al, Zn, O) and the gate insulating layer (where a layer of the multilayer of 111 can be SiO, SiON, SiN).
Regarding claim 11, Yamazaki teaches at least in figures 1A-1B, and 12A-12C:
a second oxide layer provided between at least one of the first electrode and the second electrode, and the oxide semiconductor layer (¶ 0059, where 105 and 109 can be a stacked structure, e.g. a multilayered structure), 
the second oxide layer having a material different from materials of the oxide semiconductor layer (Where the stacked structure can be ITO, ITO with Si, InO with WO, etc; ¶ 0059).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/Primary Examiner, Art Unit 2822